El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Este es un procedimiento de desahucio. La sentencia apelada desestimó la demanda por haberse resuelto que existe un conflicto de títulos que debía dirimirse en un pro-cedimiento ordinario.
La demandante, alega, en síntesis-, que es dueña de una ■finca rústica con una cabida de 18 cuerdas, y su ocupación en precario por el demandado. Este último negó los hechos y alegó que la demandante sólo poseía un predio de 7 cuer-das, y que él poseía de su exclusiva propiedad, una finca de 26 cnerdas que inscribió mediante una información de do-minio y en la cual había sido notificada la demandante en su carácter de colindante.
La alegación de un demandado que posee en concepto de dueño se ha declarado que por sí sola no es bastante para impedir el desahucio, Miranda v. Camerón et al., 19 D.P.R. 488, pero cuando la prueba tiende a demostrar que el de-mandado que posee la finca aparentemente tiene derecho a la misma, queda entonces levantada la cuestión de títulos. Rosado et al. v. Delgado et al., 29 D.P.R. 91.
La prueba demostró que demandante y demandado tie-nen inscritas en el registro de la propiedad en virtud de ex-*772pedientes de dominio las respectivas fincas que se describen en la demanda y contestación. Del expediente tramitado a nombre de la demandante aparece que bubo oposición a nueve cuerdas reclamadas por Ramón Fernández. Aunque la oposición fu'é desestimada, resulta, sin embargo, que igual número de cuerdas fueron vendidas por Fernández al. de-mandado y forman parte de la finca de 26 cuerdas cuya in-formación de dominio fue aprobada a favor del último. La evidencia no arroja, sin embargo, la suficiente luz para que se llegue a la conclusión de que se trataba de igual o dife-rente terreno. Lo único que con alguna certeza puede afir-marse es que la demandante posee una parte de la finca que alega estar en posesión el demandado. La situación no puede presentarse más compleja en esta acción por no ser realmente posible llegar a mía conclusión cierta de los de-rechos de una y otra parte con las pruebas aportadas y cu-yos derechos pueden dilucidarse propiamente en una acción ordinaria, según la constante y repetida jurisprudencia de este tribunal.

Por todo lo expuesto, debe confirmarse la sentencia ape-lada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.